           Case 1:18-vv-00201-UNJ Document 43 Filed 03/13/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0201V
                                      Filed: February 5, 2019
                                          UNPUBLISHED


    MISTY STEPHENS,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Causation-In-Fact; Influenza (Flu)
    SECRETARY OF HEALTH AND                                   Vaccine; Bursitis
    HUMAN SERVICES,

                        Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On February 8, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of an influenza vaccine administered on
December 20, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.




1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-00201-UNJ Document 43 Filed 03/13/19 Page 2 of 2



       On February 4, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Respondent states that he has determined that petitioner’s alleged injury is not
consistent with SIRVA because her pain was not limited to the shoulder in which the
intramuscular vaccine was administered. Id. at 4. Respondent notes that petitioner
complained of pain that radiated down to her elbow and up to her shoulder and neck
area. Id.

        Nevertheless, respondent “has concluded that a preponderance of the medical
evidence establishes that petitioner’s bursitis was caused-in-fact by the flu vaccine she
received on December 20, 2016.” Id. at 4-5. Respondent further agrees that the
medical records demonstrate that she suffered the residual effects of her condition for
more than six months. Id. at 5. The records also establish that the vaccine was
administered in the United States (Ex. 2) and that petitioner has not received
compensation in the form of an award or settlement, or filed a civil action, for her
vaccine-related injuries (Ex. 1 at ¶ 32). Thus, respondent agrees that petitioner “has
satisfied all legal prerequisites for compensation under the Vaccine Act.” Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
